Mr. Justice Gobdon
delivered the opinion of the court,
From all that appears by the record before us, we cannot say that the court below erred in non-suiting the plaintiffs. As has been often ruled, the plaintiff in an action of ejectment must stand on the strength of his own title, and not on the weakness of that of his adversary. But the plaintiffs in this case showed no title; they started with the deed of Offner’s trustees to their testator, but failed to exhibit title in Offner. It is needless to say that under such a showing, without more, *634the possession of the defendant could not be disturbed, and the court was clearly right in directing a non-suit.
The case has been argued as though the point, and the only one on which the case turned in the court below, was the effect of the recital in the deed of Muhlenberg and wife to Uriel, by way of estoppel. This recital recognizes, title to the land in controversy in the city of Lancaster, and if it be true that the title was in fact in that city, the plaintiffs’ right is at an end, and whoever else may, they cannot call in question the possession of the defendant. But as an estoppel the recital amounted to nothing. Even as between the parties it was general and non-contractual; merely descriptive of the reservation, and was therefore open to oral rebuttal: Wh. Ev. § 1040. Much more, as to a third party not claiming under Muhlenberg, does it lack the character of an estoppel. In such case the recital amounts to merely hearsay evidence (Id. § 1041), and as such is open to rebuttal by either direct or circumstantial proof.
Had, then, title been shown in Dr. Offner, we think there was enough in the case to rebut the prima facie evidence of title in the city of Lancaster raised by the recital in the deed to Griel, and that in that event the case should have been submitted to the jury. But as the condition on which a submission as- above premised is wanting, the court did well to non-suit the plaintiffs.
Judgment affirmed.